ORDER

PER CURIAM.
Donald W. Jacobsmeyer, Jr. and Bing-ham Properties, L.L.C. (herein collectively referred to as “plaintiffs”) appeal the judgment of the trial court granting summary judgment in favor of Maryland Casualty Company (“Maryland”). Plaintiffs claim that a genuine dispute as to material fact exists regarding Maryland’s purported cancellation of the insurance policy. Charles L. Crane Agency (“Crane”) cross-appeals the judgment of the trial court in favor of plaintiffs on count three of their petition for negligent misrepresentation, and the judgment granting Maryland’s motion for summary judgment as to Crane’s third-party claims against it. Crane claims the trial court erred in entering judgment in favor of plaintiffs because the insurance policy was in effect due to Maryland’s failure to properly cancel it. Crane also argues that the trial court erred in granting summary judgment in favor of Maryland because there were genuine issues of material fact with respect to its claims of contribution and indemnity against Maryland.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. The judgment of the trial court is affirmed in accordance with Rule 84.16(b).